Citation Nr: 1214402	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-34 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a gunshot wound to the right upper extremity.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a total rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In July 1969, the Veteran submitted a statement which was construed as a claim of entitlement to service connection for residuals of a gunshot wound to the right upper extremity.  In October 1969, the RO denied service connection for residuals of a wound to the right arm.  The Veteran was informed of the October 1969 rating decision in November 1969.  He did not appeal the denial of service connection for residuals of a gunshot wound to the right arm and the July 1969 rating decision is final.

In June 2005, the Veteran submitted a claim, in pertinent part, for a right upper extremity gunshot wound.  The Board finds the Veteran is attempting to reopen the claim of entitlement to service connection for residuals of a gunshot wound to the right upper extremity which was subject to a prior final denial by VA.  

The Board notes the United States Court of Appeals for Veterans Claims (the Court) issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.

The Veteran has not been provided with notification which satisfied Kent for his claim of entitlement to service connection for residuals of a gunshot wound to the right upper extremity.  He has not been provided with notification of what constitutes new and material evidence to reopen his claim as determined by the evidence of record at the time of the original denial, and he has not been provided with notice of the evidence necessary to substantiate the element or elements required to substantiate the underlying claim that were found insufficient in the original denial.  The Veteran must be provided with this notification and given an opportunity to respond before the Board can proceed with the adjudication of the right arm claim.  

In statements which were received in February 2011, the Veteran's representative has raised the claim of whether an October 29, 1969 rating decision contained clear and unmistakable error (CUE) in failing to grant service connection for residuals of a right arm wound.  The Board finds the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a gunshot wound to the right upper extremity is inextricably intertwined with the CUE claim.  The CUE claim must be adjudicated prior to the new and material claim.  


Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there was CUE in an October 29, 1969 rating decision which denied service connection for a right arm wound.  

2.  Should the AMC/RO deny the CUE claim, the appellant must be notified of that decision and informed of his appellate rights.  Should the appellant perfect an appeal, the CUE issue should be sent to the Board for consideration.  The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a gunshot wound to the right upper extremity, will be held in abeyance pending resolution of the CUE claim.  

3.  If the CUE is denied and the Veteran does not perfect an appeal, the AMC/RO should send the Veteran notification which complies with the holding in Kent v. Nicholson.  The notice should specifically inform the Veteran why the claim of entitlement to service connection for residuals of a gunshot wound to the right arm was previously denied and what constitutes material evidence for the purpose of reopening the claim.

4.  If the CUE claim remains denied and the Veteran does not perfect an appeal, after completing any additional development deemed necessary, readjudicate the claim of whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a gunshot wound to the right upper extremity.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the new evidence obtained after the issuance of the last statement of the case/supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



